     Case 3:19-cv-00061-L-BK Document 27 Filed 06/16/20               Page 1 of 2 PageID 98



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

COBY COLE DITTO,                                  §
                                                  §
                 Petitioner,                      §
v.                                                §    Civil Action No. 3:19-CV-61-L-BK
                                                  §       Criminal No. 3:16-CR-116-L-3
UNITED STATES OF AMERICA,                         §
                                                  §
                 Respondent.                      §

                                              ORDER

         The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 26) was entered on March 2, 2020, recommending, in light of the Supreme Court’s

opinion in United States v. Davis, 139 S. Ct. 2319 (2019), that the court grant Petitioner’s Motion

to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255, vacate his conviction under 18

U.S.C. § 924(c) (Count 2), and resentence him on the remaining count of conviction (Count 1:

Conspiracy to Interfere with Commerce by Robbery in violation of 18 U.S.C. § 1951(a)). No

objections to the Report were filed by either party.

         Having considered Petitioner’s motion, the file, record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court grants Petitioner’s Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. § 2255; and vacates his sentence with respect to Count Two of

the Indictment, charging him with Using, Carrying, and Brandishing a Firearm During and In

Relation To a Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). By separate order,

the court will schedule a sentencing hearing to resentence Petitioner on the remaining count of



Order – Page 1
  Case 3:19-cv-00061-L-BK Document 27 Filed 06/16/20               Page 2 of 2 PageID 99



conviction (Count 1: Conspiracy to Interfere with Commerce by Robbery in violation of 18 U.S.C.

§ 1951(a)).

       It is so ordered this 16th day of June, 2020.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 2
